Citation Nr: 1814516	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-13 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a neurological disorder of the bilateral lower extremities as secondary to claimed lumbar spine disorder.

3.  Whether new and material evidence has been received with respect to a claim of service connection for a left knee disorder.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for a cervical spine disorder.  

6.  Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected left foot disability.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from September 1993 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a February 2013 hearing before a Decision Review Officer (DRO) and at a Board hearing before the undersigned Veterans Law Judge in October 2016.

The bilateral hearing loss, cervical spine, left ankle and left knee issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The AOJ last denied service connection for a lumbar spine disorder in an unappealed September 2006 rating decision.  

2.  Evidence received since September 2006 relates to an unestablished fact necessary to substantiate a claim of service connection for a lumbar spine disorder.

3.  The Veteran's current lumbar spine disorder did not have onset during his active service, did not manifest until many years after separation from active service, and is not related to his active service.  

4.  The Veteran's neurological disorder of the bilateral lower extremities is not shown to have been incurred in or otherwise the result of military service, but rather is shown to be related to the nonservice-connected lumbar spine disorder.  


CONCLUSIONS OF LAW

1.  The September 2006 rating decision that denied service connection for a lumbar spine is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence having been received, the criteria for reopening the claim of service connection for a lumbar spine disorder have been met.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for a lumbar spine disorder have not all been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for a neurological disorder of the bilateral lower extremities have not all been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.


Reopen and Merits of Service Connection Claim for a Lumbar Spine Disorder

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or unaddressed new and material evidence is received during the appeal period of the decision.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).  The withdrawal of an appeal is deemed a withdrawal of the notice of disagreement and of the substantive appeal.  38 C.F.R. § 20.204(c) (2017).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012).  

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a lumbar spine disorder was initially denied in a January 2006 rating decision.  The Veteran filed additional evidence, and the AOJ again denied service connection for a lumbar spine disorder in a September 2006 rating decision; the AOJ denied service connection in the September 2006 rating decision because the evidence of record did not demonstrate a chronic disability during military service or a relationship between service and his current lumbar spine disorder.  The Veteran was notified of that rating decision in a September 2006 letter.  

The Veteran did not file a notice of disagreement with that rating decision within one year of that notification letter; nor did VA receive any additional evidence regarding the lumbar spine disorder until the Veteran submitted his claim to reopen service connection in April 2010.  Consequently, the September 2006 rating decision is final.  See 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.1103 (2017); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  New and material evidence is therefore required to reopen the claim of service connection for a lumbar spine disorder.  See 38 U.S.C. § 5108 (2012); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since September 2006, the Veteran has stated that he was "run over by a Humvee" during military service, although he did not seek treatment during military service for any injuries following the incident.  The Veteran indicated that he has had lumbar spine pain and problems since that incident.  During his prior claim, the Veteran did not assert that he was run over by a Humvee with a resulting lumbar spine injury, and the Board must presume that the Veteran's statements are credible for the purposes of analyzing the new and material evidence aspect.  See Justus, supra.  In light of this evidence, the Board finds that the claim must be reopened at this time.  See 38 C.F.R. § 3.156.

Reopening the claim, however, is not the end of the inquiry in this case.  The Board turns at this time to decide the merits of the Veteran's lumbar spine claim.  

During his October 2016 hearing, the Veteran testified that when he was hit by the Humvee during military service, he landed on his back and that since that time, his back has "gotten worse and worse."  The Veteran, however, denied getting any treatment for his lumbar spine after being run over by the Humvee; he indicated that his right foot was run-over by the Humvee and that he was in a cast and that his ankles were hurting him a lot.  There was some confusion regarding which foot was actually run-over during the hearing; as noted in the Remand section below, however, service connection has already been established for disability of the Veteran's left foot injury in service, not the right foot.  

Also during the October 2016 hearing, the Veteran noted that he sought treatment for back pain during service one time, although his back pain did not go away.  He further stated that he reported his back pain on his separation from military service.  Following service, the Veteran testified that he began getting treatment and injections for his lumbar spine 5 years ago, which was approximately 10 years after his separation from service.  

The Veteran's service treatment records demonstrate that he sought treatment for back pain in July 1994; he reported that the onset of that pain was that morning, and that the pain was "more of an aggravating pain to the small of his back."  After examination, the Veteran was diagnosed with "possible muscular low back pain, suspect secondary gain."  He was prescribed back exercises and told to apply local moist heat.  There was no subsequent lumbar spine treatment during service.  

The Board notes that the Veteran's left foot was treated for a crushing-type injury resulting in a left hematoma in September 1995, after a garbage cart fell of the curb onto his foot.  There is no record of any Humvee accident in the Veteran's service treatment records.  

On separation examination in June 1997, the Veteran's lumbar spine was noted as normal, although he did check that he had recurrent back pain in his Report of Medical History at that time.  The examiner noted that the Veteran had a history of low back pain and that he had occasional pain, but was otherwise stable.  

Following military service, the Veteran initially filed for VA compensation benefits in April 1998, within a year of discharge from service.  At that time, however, the Veteran made no complaints with regards to his lumbar spine.  Rather, his claim for service connection for disability for a nasal disability and disability related to broken toes.  

From 1999 through 2001, there are several private treatment records regarding the Veteran's knees and other orthopedic problems, yet he did not complain of any lumbar spine pain or problems throughout those records.  In VA treatment records from 2001 through 2004, the Veteran also sought psychiatric and other treatment, although the medical history and problems he reported in those records do not demonstrate any lumbar spine pain, or other back problems or complaints.  

Instead, the first evidence of any low back pain or lumbar spine complaints is in October 2005, when the Veteran sought treatment at VA for lower back pain.  The Veteran reported that his low back pain began 5 days prior, after moving heavy objects the day before; he was noted to have woke up the following day with localized pain and stiffness, which he was treating with heat and Motrin at that time and which was improving.  After examination, the Veteran was diagnosed with "acute lower lumbar strain."  

The Veteran did not again complain of any lumbar spine pain or symptoms until June 2006, at which time he complained of lower right side back pain, which he attributed to heavy lifting the weekend before while working for the Post Office.  He indicated that he had some lower back pain in the past, although this pain was more severe; he had pain for the past 3 days, although it was worse at that time, with radiation to the mid and upper back.  After examination, the Veteran was diagnosed with acute dorsolumbar strain with spasm.  He was eventually referred for an x-ray; a July 2006 VA lumbar spine x-ray demonstrated slight scoliosis with mild disc degeneration at the L4-S1.  

The Veteran also had another episode of acute back pain in August 2006 after lifting at work.  In a September 2006 VA treatment record, it was noted that the Veteran had lumbar spine pain since June 2006.  Further review of the subsequent VA treatment records also document that the Veteran reported increased low back pain due to lifting activities at work in April 2014 and he also reported periodic low back pain a couple of times a month in August 2014.  Most recently, in a July 2017 treatment record, the Veteran was noted to have chronic low back pain and it was noted that he was receiving private treatment for that issue.  VA managed his pain medications for multiple problems, including his lumbar spine disorder.  

An August 2013 private Magnetic Resonating Imaging (MRI) scan of his lumbar spine revealed disc herniations at the L4-5 and L5-S1; a February 2015 private MRI of the lumbar spine revealed stable multilevel lumbar spondylosis with stable central disc herniations of the L4-5 and L5-S1.  Subsequent private treatment records document treatment for his lumbar spine disorder, including epidural injections.  

Based on the foregoing evidence, the Board finds that service connection for a lumbar spine disorder is not warranted in this case.  The Board acknowledges that the Veteran has a current lumbar spine disability, as noted by the x-ray and MRI evidence of record.  Initially, though, the Board notes that the diagnosis of the Veteran's degenerative problems of his lumbar spine was made many years after military service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).  

Accordingly, service connection on a presumptive basis must be denied at this time.  See 38 C.F.R. §§ 3.307, 3.309.  

Next, it does appear that the Veteran reported lumbar spine pain during military service, although that report was not linked to any specific injury during military service, and the evidence does not show it to be chronic.  The Board notes that this treatment was not precipitated by any reported injury at that time and there was no follow-up treatment.  The Veteran's lumbar spine was noted as being normal on separation from military service.  

As to the Veteran's statements of record that he injured his back when he was hit by a Humvee, the Board finds those statements to be not credible.  It is noted that the Veteran's statements indicate that his lumbar spine pain began following being "hit by an Humvee," in which he injured his foot.  However, the service treatment records document that the Veteran's foot was subjected to a crushing-type injury by a garbage cart-not a Humvee-in September 1995; the Veteran has been service connected for this crushing-type injury.  However, the Board finds the Veteran's characterization of a significant traumatic event-being hit by a very large vehicle, a Humvee-is very different than the recorded injury suffered in service.  

Furthermore, the Board reflects that this injury with respect to the garbage cart, in which the Veteran reported resulted in him falling and injuring his lumbar spine, occurred after the Veteran's sole treatment for lumbar spine pain in July 1994.  In fact, it can be implied from the Veteran's statements that as he had "ongoing pain" since the September 1995 incident in service that his July 1994 back pain treatment was necessarily acute in nature and resolved prior to the September 1995 incident, otherwise the Veteran would have stated that his back pain was ongoing since July 1994 and not the September 1995 incident.  

Additionally, the evidence in the service treatment records does not document any treatment for his lumbar spine in September 1995 or for the approximately two years after that injury.  The next report of any lumbar back pain was on his separation examination.  Thus, the Board finds that the Veteran is not credible in his statements that he had "ongoing" lumbar spine pain since the September 1995 incident, as there is no evidence that the Veteran actually injured his lumbar spine as a result of that incident during service, or otherwise sought any treatment for his lumbar spine subsequent to that injury.  

Rather, as noted above, it appears that the Veteran had a spontaneous onset of lumbar spine pain in July 1994, sought treatment for that acute onset, and that the pain resolved without any further issues.  

Moreover, although the Veteran reported recurrent back pain and was noted to have a history of back pain on his separation examination, the Veteran's lumbar spine was noted as normal and otherwise stable.  Therefore, there is no evidence of any chronic disability during service or at separation from service, the Veteran's reports of occasional back pain aside.  See Sanchez-Benitz v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part on other grounds sub nom. Sanchez-Benitz v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) (pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

Instead, although a "history" was noted on separation, that reported history appears to be a reference to the single incident of acute low back pain that resolved without any noted disability.  The fact that the Veteran may occasionally experience low back pain at points during military service do not demonstrate any chronic disability, as occasional back pain is common human experience that does not necessarily connote any chronic disability.  In fact, on examination at separation, the examiner found no lumbar spine disability at that time.  

Furthermore, the Board acknowledges the Veteran's statements that he has had ongoing lumbar spine pain since service and that his singular treatment during service and his report on separation are evidence of such chronic pain and disability.  The Board, however, does not find those assertions to be credible.  As stated above, the evidence in the service treatment records demonstrates a single incident of isolated, acute lumbar spine pain without any underlying disorder or malady demonstrable of a chronic disability during service, that resolved without further complications.  

Moreover, the Veteran's statements of ongoing pain since military service are also not credible because the Veteran availed himself of regular private orthopedic treatment immediately following discharge from service for approximately 3 years, as well as continued treatment after that with VA for approximately another 4 or 5 years until finally reporting lumbar spine problems in October 2005, nearly 8 years after discharge from service.  

Those approximately 8 years of regular treatment do not document any lumbar spine complaints or problems.  During that time, he filed for VA compensation benefits related to several other problems related to his military service, including other orthopedic problems; the Veteran, however, did not file for any low back or lumbar spine complaints or problems, despite having indicated "recurrent back pain" on separation from service.  

Finally, when the Veteran did seek treatment for his lumbar spine pain in October 2005, he reported onset of that pain 5 days prior to seeking treatment, without indicating any history of significant or chronic back pain.  That incident in October 2005, moreover, appears to demonstrate that there was an intervening lifting injury that precipitated the onset of the Veteran's post-service lumbar spine pain.  That pain also appears to have resolved until the Veteran again appears to have a second intervening injury that resulted in yet more severe pain in June 2006.  It is only after this second post-service lifting injury that any degenerative disc problem was diagnosed on x-ray.  

Thus, the Veteran's reports of occasional back pain at separation from service notwithstanding, the Board finds that the evidence during service and subsequent to his discharge from service documents fairly immediate and ongoing treatment for other orthopedic problems without mention of any lumbar spine problems for approximately 8 years after discharge from service.  Such bolsters the Board's findings that there was not evidence of any chronic disability stemming from military service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  

Moreover, the Board finds that the Veteran's reported history in October 2005 and June 2006 that he had acute and non-ongoing lumbar spine pain to be more credible and probative in this case.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

In conclusion, based on the foregoing evidence, the Board must deny service connection for the Veteran's lumbar spine disorder as there is no evidence demonstrating a relationship to military service.  Although the Veteran is shown to have a single report of low back pain during service, such pain is shown to have been acute and transitory and to have resolved during service, without any evidence of a chronic disability, as noted in his separation examination.  

Moreover, the Board has found the Veteran's statements that he was hit by a Humvee subsequent to that instance of treatment for back pain and statements that he has experienced ongoing pain since that incident to be not credible; nor are the Veteran's statements that he had ongoing back pain since military service found to be credible given his extensive treatment history immediately following military service.  Additionally, the Board finds that the Veteran's reports in October 2005 and June 2006 of intervening lifting injuries at work which resulted in onset of his currently-diagnosed lumbar spine disorder to be the most probative evidence of record.  

As a final matter, the Board acknowledges that the Veteran has not been afforded a VA examination of his lumbar spine disorder in this case.  However, given the above evidence and the credibility findings related to the Veteran's statements, the Board finds that the low threshold for obtaining a VA examination in this case has not been met.  See 38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, service connection for a lumbar spine disorder must be denied at this time based on the evidence of record in this case.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

Service Connection for a Neurological Disorder of the Bilateral Lower Extremities

The Veteran's claims file does not contain any evidence of complaints, treatment or diagnosis of lower extremity neurological problems or disorders during military service or for many years thereafter.  See Maxson, supra.  In fact, in his October 2016 hearing, the Veteran specifically indicated that his neurological condition of the bilateral lower extremities did not begin during military service and was not due to military service.  

In light of those statements and the lack of any in-service evidence of the Veteran's lower extremity neurological disorder, service connection on a direct basis is denied at this time.  See 38 C.F.R. § 3.303.  

Instead, on appeal, the Veteran has specifically asserted that his neurological disorder of his bilateral lower extremities is the result of his lumbar spine disorder.  Service connection may be established on a secondary basis for a disability which is proximately caused by or aggravated by a condition tor which service connection has already been established.  38 C.F.R. § 3.310 (2017).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, service connection on secondary basis must also be denied as the Veteran's lumbar spine disorder is not service connected, as discussed in detail above.  Accordingly, service connection of the Veteran's neurological disorder of the bilateral lower extremities on a secondary basis in this case must also be denied at this time.  See 38 C.F.R. § 3.310.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim of service connection for a lumbar spine disorder is reopened.

Service connection for a lumbar spine disorder is denied.  

Service connection for a neurological disorder of the bilateral lower extremities is denied.


REMAND

With respect to the left knee issue, the Veteran testified in his October 2016 hearing that he was on a long hike during service in and that he heard a pop in his left knee; he indicated that he did not complain or seek treatment for his left knee during military service, although he had left knee pain since that time.  

He further testified that after his discharge from service, he sought treatment of his left knee problems with the Rothman Institute in 1997 or 1998; those records are in the claims file and no attempt to obtain those records has been made.  A remand is therefore necessary in order to obtain those identified private treatment records.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(c).

Turning to the Veteran's cervical spine and left ankle claims, VA examinations have not been afforded with regards to those claimed disorders.  A remand for VA examinations is necessary.  

With regards to the cervical spine, the Veteran is currently shown to have a cervical spine diagnosis.  In his October 2016 hearing, the Veteran testified that although he did not seek treatment during military service for his neck, he hurt his neck in the same fall that fractured his nose.  Service treatment records document that in December 1994, the Veteran fell and suffered blunt trauma to his face, resulting in a nasal fracture; eventually, in June 1995, the Veteran had the septal deviation repair with a septoplasty and he has been service connected for the residuals of his nasal fracture.  The Veteran indicated that he has had neck pain and problems since that fall, although he did not report such during service as he was focused on getting treatment for his more serious facial/nasal injury.  

Respecting the left ankle, although the Veteran testified in his hearings that he was hit by a Humvee during service, as discussed above the Board does not find those assertions to be credible.  Nevertheless, the Veteran's service treatment records do indicate in September 1995 that he injured his left foot when a garbage cart fell off the curb and crushed his left great toe; he sought medical attention for a left toe hematoma and a limp was noted at that time.  Although there is some confusion in the service treatment records and in the Veteran's own testimony as to whether the injury occurred to the left or right foot, VA has service connected the Veteran's left foot for a disability resulting from that trauma.  In his October 2016 testimony, the Veteran asserted that he injured his left ankle in that same incident; he also alternatively indicated that his altered gait and weightbearing as a result of his injury has caused or aggravated his left ankle disorder.  

Based on the foregoing evidence, the Board finds that the low threshold for obtaining VA examinations with respect to the cervical spine and left ankle claims have been met in this case.  A remand is therefore necessary in order for such to be accomplished.  See 38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Respecting the Veteran's bilateral hearing loss claim, a VA audiological examination was performed in August 2010; that examination report notes that an audiogram was obtained although the results were not associated with the examination report.  An August 17, 2010 VA treatment record indicated that the audiogram was viewable in Tools under Audio Display.  Nevertheless, a September 2011 audiogram is associated with the claims file; that VA audiogram, however, does not demonstrate a hearing loss disability under 38 C.F.R. § 3.385, bilaterally.  In his October 2016 hearing, the Veteran testified that he had not been re-tested for his hearing loss since he was last tested at VA, although he maintained that his doctors have told him that he has hearing loss.  Notwithstanding, the Veteran indicated that his hearing loss had gotten worse since his last VA examination.  

In light of above, the Board finds that a remand is necessary in order to obtain the audiogram from the August 2010 VA examination, and to afford the Veteran another VA examination in order to ascertain whether he has a current bilateral hearing loss disability.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, on remand, the Board also finds that any outstanding VA treatment records should also be obtained.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan, supra; Bell, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records not already associated with the claims file from Philadelphia VA Medical Center, or any other VA medical facility that may have treated the Veteran, to specifically include the audiogram from the August 2010 VA audiological examination, and associate those documents with the claims file.  

2.  Send a letter to the Veteran requesting that he identify any private treatment that he may have had for his bilateral hearing loss, cervical spine, left ankle, and left knee disorder, which is not already of record, to specifically include the Rothman Institute.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Ensure that the Veteran is scheduled for a VA examination with an appropriate examiner regarding his cervical spine disorder.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

Following examination of the Veteran and review of the claims file, the examiner must indicate any and all cervical spine disorders found, to include any arthritic condition thereof.  Then, the examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any cervical spine disorder began in or is otherwise related to the Veteran's period of military service, to include the December 1994 fall that resulted in his service-connected nasal fracture residuals.  

The examiner should also consider the Veteran's statements regarding onset of symptomatology and continuity of symptomatology since discharge from service, as well as any other pertinent evidence, as appropriate.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

4.  Ensure that the Veteran is scheduled for a VA examination with an appropriate examiner regarding his left ankle disorder.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

Following examination of the Veteran and review of the claims file, the examiner must indicate any and all left ankle disorders found, to include any arthritic condition thereof.  Then, the examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any left ankle disorder began in or is otherwise related to the Veteran's period of military service, to include the September 1995 left foot injury.  

Next, the examiner should also opine whether that disorder is at least as likely as not (a 50 percent or greater probability) the left ankle disorder was either (a) caused by; or (b) aggravated (i.e., chronically worsened) by the Veteran's service-connected left foot disability, to include any abnormal gait or weightbearing as a result of that disability.  

The examiner should also consider the Veteran's statements regarding onset of symptomatology and continuity of symptomatology since discharge from service, as well as any other pertinent evidence, as appropriate.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

5.  Ensure that the Veteran is scheduled for a VA audiology examination.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  The examiner should obtain information regarding the Veteran's noise exposure during and after military service.  

Following audiometric testing, the examiner should indicate whether the Veteran has any hearing loss disability under 38 C.F.R. § 3.385, bilaterally.  Then, the examiner should opine whether any bilateral hearing loss found at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any noise exposure as a result of being a combat engineer therein.  

The examiner should consider the Veteran's statements regarding onset of symptomatology and continuity of symptomatology since discharge from service, as well as any other pertinent evidence, as appropriate.

Next, the examiner should opine whether the Veteran's bilateral hearing loss is at least as likely as not either (a) caused by; or (b) aggravated (i.e., chronically worsened) by the Veteran's service-connected tinnitus.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for service connection claims for bilateral hearing loss, cervical spine, and left ankle disorders, and reopening service connection for a left knee disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


